Wyly, J.
The defendant was indicted, tried and convicted of murder.
lie has taken this appeal.
Many irregularities in the proceedings, an,d a number of bills of exceptions to the rulings of the court, appear in the .record.
After the verdict of the jury the accused moved for a new trial, for the reason that at least twice during the trial there was a separation of the jury, a part of them leaving the court room in each instance, and once' during the introduction of the testimony for the defense. Both of said separations occurring without the permission of the court.
It appears from the hill of exceptions that the separation of the jury occurred after they had been sworn and during the introduction of the evidence.
This we regard as fatal to. the verdict.
In capital cases the jury should not be permitted to separate after they have been sworn. This precaution protects them from the improper influence of designing men, and from the force of popular opinion.
In the case of the State v. Hornsby, 8 R. 554, this court said: “ In cases not capital courts may, in their discretion, permit the jury to disperse until they'have received the charge of the court; but they must not be permitted to separate after the charge has been given. In these cases, misconduct cn the part of the jury will set their verdict aside; in capital cases, upon a separation, misconduct and abuse will always be presumed.”
*322In the State v. Crosby et al., 4 A. 435, the court said: “It is only in capital cases that jurors are not permitted to separate. after being sworn. In casos not capital, it is discretionary with the judge to permit them to disperse until ho has delivered to them his charge.”. The same doctrine has often been affirmed by the court.
Regarding the verdict as vitiated by the separation of the jury, we deem it unnecessary to pass on the points presented in the other bills of exceptions.
It is therefore ordered and decreed that the verdict and the judgment of the court thereon be avoided and annulled, and the case be remanded for new trial, and to be proceeded with according to law.